Citation Nr: 0802465	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for Meniere's disease.

5.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1966 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for post 
traumatic stress disorder (PTSD) and Meniere's disease are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that right and left 
ear hearing loss are related to active service.  

2.  Service connection for a right knee disorder was denied 
by an unappealed June 1972 rating decision.  

3.  Evidence associated with the claims file since the 
unappealed June 1972 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a right knee 
disorder.





CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right and left ear hearing loss

With respect to the veteran's claims for entitlement to 
service connection for right and left ear hearing loss, VA's 
duty to notify and assist are deemed fully satisfied because 
the claims are being granted in full.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veterans' service personnel records demonstrate that the 
veteran served on the USS REPOSE.  His military occupation 
specialty was hospital corpsman.  At the veteran's July 1965 
service entrance examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
20
5
5
15
10

In an April 1966 service record, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
20
15
15
15
10




At the December 1969 service discharge examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
5
0
0
5
10

April 2005 private medical records noted right ear mild high 
frequency sensorineural hearing loss and left ear moderate 
high frequency sensorineural hearing loss.  In the right ear, 
the puretone average was 23.75 decibels and speech 
recognition ability was 100 percent.  In the left ear, 
puretone average was 30 decibels and speech recognition 
ability was 100 percent.  Audiological findings were charted, 
but the auditory thresholds for the pertinent frequencies 
were not enumerated.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
The examiner stated that due to the veteran's history of 
being exposed to helicopter noise, it was quite likely that 
this was the beginning of his hearing loss.  The examiner 
also noted that the type and degree of hearing level on the 
audiogram was consistent with noise induced hearing loss and 
tinnitus.  

In May 2005 private medical records, the veteran reported 
inservice noise exposure due to working around helicopters.  
There was mild to moderate right ear hearing loss and left 
ear severe hearing loss.  Speech discrimination was 92 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was tinnitus, secondary to sensorineural hearing 
loss, likely related to acoustic trauma associated with 
exposure to loud machinery during service.  

A June 2005 VA medical opinion was obtained upon a review of 
the claims file.  The examiner noted that the veteran was 
service-connected for tinnitus.  The examiner opined that 
because there was no left ear hearing loss at the time of 
service discharge, it was unlikely that left ear hearing loss 
was the result of military noise exposure.  

The Board finds that the evidence of record supports a 
finding of service connection for right and left ear hearing 
loss.  There is currently diagnosed right and left ear 
hearing loss.  38 C.F.R. § 3.385; see also Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although the service medical 
records were negative for hearing loss, service connection 
can still be established if medical evidence shows hearing 
loss is actually due to incidents during service.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury); 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (noting that 
although hearing loss is not shown in service or at 
separation from service, service connection can still be 
established if medical evidence shows that it is actually due 
to incidents during service). 

Importantly, the medical evidence of record demonstrates a 
nexus between right and left ear hearing loss and active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  A private examiner opined that that the 
veteran's hearing loss was likely due to inservice helicopter 
noise exposure.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of an expert).  Although the examiner 
did not have the benefit of the claims file and the opinion 
was based on the veteran's provided history, it is not 
inconsistent with the veteran's service.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran but may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record).  In addition, the private 
examiner opined that the veteran's type and degree of hearing 
loss as shown on the audiogram was consistent with noise-
induced hearing loss.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached).  Although a VA examiner 
opined that left ear hearing loss was not related to active 
service because no such hearing loss was shown at service 
separation, the Board does not accord probative weight to 
this opinion because service connection is warranted 
nonetheless if medical evidence shows it is due to active 
service.  Hensley, 5 Vet. App. at 159-60.  Accordingly, 
considering the doctrine of reasonable doubt, the 
preponderance of the evidence supports service connection for 
right and left ear hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right knee disorder

With respect to the veteran's claim to reopen a claim of 
entitlement to service connection for a right knee disorder, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to initial adjudication of the veteran's claim, 
a March 2005 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against reopening the claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

In the case of the claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA did not provide an 
examination, but none was required because new and material 
evidence, as is discussed below, was not submitted.  
38 C.F.R. § 3.159(c)(4)(iii).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a right knee disorder.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In a June 1972 rating decision, the RO denied service 
connection for a right knee disorder because such disability 
pre-existed active military service and was not aggravated 
thereby.  The veteran did not file a notice of disagreement.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  
In February 2005, the veteran filed a claim to reopen his 
claim of entitlement to service connection a right knee 
disorder.  In a May 2005 rating decision, the RO did not find 
new and material evidence to reopen the veteran's claim.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the June 
1972 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

For claims filed after August 29, 2001, new and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence of record at the time of the June 1972 rating 
decision includes the veteran's service medical records.  In 
a July 1965 medical history, the veteran reported a trick or 
locked knee.  A July 1965 service entrance examination noted 
normal lower extremities.  In an April 1966 examination, 
there were normal lower extremities.  In a January 1968 
service record, the veteran reported right knee pain.  He 
stated that he had wrenched his knee 8 years prior.  The 
impression was patellar chondromalacia.  A December 1969 
examination noted symptomatic right knee chondromalacia, as 
diagnosed on the USS Repose in January 1968.  There were 
normal lower extremities.  A private medical record indicated 
that in November 1970, the veteran presented with a right 
knee injury due to a football game.   The diagnosis was 
traumatic torn medial collateral ligament of the right knee.

Evidence submitted after the June 1972 rating decision 
includes service personnel records and private medical 
records that do not mention any right knee complaints, 
treatment, or diagnoses.

The Board finds that the additional evidence of record is new 
because it was not previously submitted to the RO.  The Board 
also finds, however, that the evidence is not material.  The 
newly submitted evidence is not relevant to the veteran's 
claim and thus does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
right knee disorder is not reopened.

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is granted.

New and material evidence not having been received; the claim 
for entitlement to service connection for right knee disorder 
is not reopened.


REMAND

The Board finds that the issues of entitlement to service 
connection for PTSD and Meniere's disease are not yet ready 
for appellate adjudication.

In March 2006 and October 2007, the veteran sent additional 
evidence pertinent to the claims of entitlement to service 
connection for PTSD and Meniere's disease to the Board 
without a waiver of RO consideration.  Accordingly, remand is 
required so that the RO may readjudicate the veteran's claims 
including the additional evidence.  See 38 C.F.R. § 
20.1304(c) (2007).

In addition, the newly submitted evidence includes a private 
examiner's PTSD diagnosis, evidence of an alleged stressor, 
and a lay statement in support of the alleged stressor.  
Although incomplete, the Board finds that the information 
provided is adequate to allow further development of the PTSD 
claim.

Accordingly, the case is remanded for the following action:

1.  The RO must again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed to in service, to 
include specific details of the claimed 
stressful inservice events, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The RO must advise 
the veteran that this information is 
vitally necessary to obtain supportive 
evidence of the alleged stressful events, 
and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  The RO must also 
advise the veteran to submit any verifying 
information that he can regarding the 
claimed inservice stressors, such as 
statements of fellow service members.

2.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The RO 
must request that the JSRRC provide 
information which might corroborate the 
alleged stressors.  The RO must associate 
any response and/or additional records 
with the claims file.

3.  Following the above, and if and only 
if, adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination to 
ascertain the nature, severity, and 
etiology of any PTSD found.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether appellant was exposed 
to a stressor in service.  The examiner 
must be provided with the entire claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests including psychological 
testing and evaluation must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


